Citation Nr: 1710708	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

5.  Whether new and material evidence has been received to reopen a claim of service connection for amenorrhea.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).
7.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for a sleep disability.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for obsessive compulsive disorder (OCD).

13.  Entitlement to service connection for facial acne.

14.  Entitlement to service connection for a bladder disability, to include bladder hypertonicity.

15.  Entitlement to service connection for anemia.

16.  Entitlement to service connection for a heart disability.

17.  Entitlement to service connection for left foot calluses.

18.  Entitlement to service connection for bilateral plantar fasciitis.

19.  Entitlement to service connection for obesity.

20.  Entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressive features.

21.  Entitlement to a rating in excess of 20 percent for low back syndrome.

22.  Entitlement to a rating in excess of 10 percent for left lower extremity sciatic radiculopathy.

23.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis.

24.  Entitlement to a rating in excess of 10 percent for left iliac crest scar.

25.  Entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a hysterectomy in August 2010.

26.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

[The issue of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) is the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to April 1999 and from September 11, 2004 to September 25, 2004.  She also had additional Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, April 2010, July 2012, February 2014, and June 2015 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In September 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is associated with the record.

[The Board notes that the following matters are not currently before the Board: (1) entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for left ankle surgery in March 2001 (because this claim was granted, effective March 1, 2001 to April 27, 2001, in a final October 2002 Board decision by another VLJ); (2) entitlement to service connection for hypertension (because the Veteran did not perfect an appeal of this claim following the issuance of an August 2006 Statement of the Case); (3) entitlement to service connection for osteoporosis (because the Veteran did not perfect an appeal of this claim following the issuance of an August 2006 Supplemental Statement of the Case, which was issued in the absence of a Statement of the Case); (4) entitlement to service connection for left foot arthritis (because this claim was denied in a final December 2007 Board decision by another VLJ); (5) entitlement to a rating in excess of 20 percent for left tibia and fibula fractures (because this claim was denied in a final December 2007 Board decision by another VLJ); (6) entitlement to service connection for left knee arthritis (because this claim was granted in a final May 2009 Board decision by another VLJ); and (7) entitlement to service connection for left leg/ankle arthritis (because this claim was granted in a final May 2009 Board decision by another VLJ).]

The issue of entitlement to compensation for residuals of hysterectomy under 38 U.S.C.A. § 1151 was denied in a February 2014 rating decision.  In June 2015, the Veteran submitted an untimely Notice of Disagreement with regard to such issue.  However, this June 2015 written communication from the Veteran may be construed as a new claim for such issue, which has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are being REMANDED to the AOJ:

1. service connection for a right ankle disability (on de novo review), 
2. service connection for bilateral pes planus (on de novo review), 
3. service connection for sinusitis (on de novo review), 
4. service connection for amenorrhea (on de novo review), 
5. service connection for a gastrointestinal disability (on de novo review), 
6. service connection for hemorrhoids (on de novo review), 
7. service connection for a headache disability (on de novo review), 
8. service connection for a sleep disability, 
9. service connection for OCD, 
10. service connection for facial acne, 
11. service connection for a bladder disability, 
12. service connection for anemia, 
13. service connection for a heart disability, 
14. service connection for left foot calluses, 
15. service connection for bilateral plantar fasciitis, 
16. an increased rating for adjustment disorder with mixed anxiety and depressive features, 
17. an increased rating for low back syndrome, 
18. an increased rating for left lower extremity sciatic radiculopathy, 
19. an increased rating for left hip trochanteric bursitis, 
20. an increased rating for left iliac crest scar, and 
21. a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a hysterectomy in August 2010 .

VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a right knee disability (which was previously denied in an October 2002 Board decision, based on a finding that there was no evidence that the Veteran had a current right knee disability).  Evidence received since the March 2010 rating decision suggests that she has had a right knee disability during the pendency of the instant claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's currently diagnosed right knee degenerative arthritis and chondromalacia patella began in service and have persisted since that time.

3.  An unappealed March 2010 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a right ankle disability (which was previously denied in an October 2002 Board decision, based on a finding that there was no evidence that the Veteran had a current right ankle disability).  Evidence received since the March 2010 rating decision suggests that she has had a right ankle disability during the pendency of the instant claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability, and raises a reasonable possibility of substantiating such claim.

4.  A May 2009 Board decision determined that new and material evidence had not been received to reopen a claim of service connection for bilateral pes planus (which was previously denied in an October 2002 Board decision, based on a finding that there was no evidence that the Veteran's preexisting bilateral pes planus had been aggravated during her active service).  Evidence received since the May 2009 Board decision suggests that her preexisting bilateral pes planus may have been aggravated during her active service, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus, and raises a reasonable possibility of substantiating such claim.

5.  An unappealed March 2010 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for sinusitis (which was previously denied in a December 2007 Board decision, based on a finding that there was no evidence that the Veteran's current sinusitis was incurred in or related to her active service).  Evidence received since the March 2010 rating decision suggests that her current sinusitis may have been incurred in or related to her active service, relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis, and raises a reasonable possibility of substantiating such claim.

6.  An unappealed March 2010 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for amenorrhea (which was previously dismissed in a December 2007 Board decision when the Veteran withdrew her appeal of an August 2004 rating decision, which had denied the claim based on a finding that there was no evidence that the Veteran's current amenorrhea was incurred in or related to her active service).  Evidence received since the March 2010 rating decision suggests that her current amenorrhea may have been incurred in or related to her active service, relates to an unestablished fact necessary to substantiate the claim of service connection for amenorrhea, and raises a reasonable possibility of substantiating such claim.

7.  An unappealed March 2010 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a gastrointestinal disability (which was previously denied in an unappealed February 2005 rating decision, based on a finding that there was no evidence that the Veteran had a current gastrointestinal disability).  Evidence received since the March 2010 rating decision suggests that she has had a gastrointestinal disability during the pendency of the instant claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability, and raises a reasonable possibility of substantiating such claim.

8.  An unappealed March 2010 rating decision denied the Veteran service connection for hemorrhoids, finding in essence that there was no evidence that her current hemorrhoids were incurred in or related to her active service.  Evidence received since the March 2010 rating decision suggests that her current hemorrhoids may have been incurred in or related to her active service, relates to an unestablished fact necessary to substantiate the claim of service connection for hemorrhoids, and raises a reasonable possibility of substantiating such claim.

9.  An unappealed March 2010 rating decision denied the Veteran service connection for a headache disability, finding in essence that there was no evidence that she had a current headache disability that was incurred in or related to her active service.  Evidence received since the March 2010 rating decision suggests that she may have a current headache disability related to her active service or to a service-connected disability, relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability, and raises a reasonable possibility of substantiating such claim.

10.  It is reasonably shown that the Veteran's current fibromyalgia began in service and has persisted since that time.

11.  It is reasonably shown that the Veteran's current PTSD began in service and has persisted since that time.

12.  Obesity is not a disability for VA compensation purposes.

13.  It is reasonably shown that the Veteran's service-connected adjustment disorder with mixed anxiety and depressive features (currently rated 70 percent) precludes her from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for a right knee disability, diagnosed as degenerative arthritis and chondromalacia patella, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  New and material evidence has been received, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  New and material evidence has been received, and the claim of service connection for sinusitis may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence has been received, and the claim of service connection for amenorrhea may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  New and material evidence has been received, and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  New and material evidence has been received, and the claim of service connection for hemorrhoids may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  New and material evidence has been received, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

10.  Service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

11.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2016).

12.  Service connection for obesity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Inasmuch as this decision reopens the claims of service connection for a right knee disability, for a right ankle disability, for bilateral pes planus, for sinusitis, for amenorrhea, for a gastrointestinal disability, for hemorrhoids, and for a headache disability; grants service connection for a right knee disability, for fibromyalgia, and for PTSD; and grants a TDIU rating, there is no reason to belabor the impact of the VCAA on these matters, because any notice or duty to assist omission is harmless.

With regard to the claim of service connection for obesity, VA's duty to notify was satisfied by a letter in November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Board finds that a medical opinion addressing the question of a relationship between the Veteran's obesity and her service or her service-connected disabilities is not necessary, because obesity is not a disability for VA compensation purposes.  See 38 U.S.C.A. § 1110.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for obesity, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to this matter is met.

[The Board notes that, in September 2010, the Veteran requested a copy of her service treatment records and VA examinations under the Freedom of Information Act (FOIA).  However, the Veteran withdrew this FOIA request in a January 2017 written statement.]


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for her honorable service.

Reopening Service Connection Claims

Reopening - In General

A claim which is the subject of a prior final rating decision or Board decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening - Service Connection for a Right Knee Disability

Initially, an October 2002 Board decision denied the Veteran service connection for a right knee disability essentially on the basis that there was no evidence that she had a current right knee disability.  The October 2002 Board decision is final.  See 38 U.S.C.A. § 7104.

Thereafter, a March 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a right knee disability.  The Veteran was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes the report [located in Virtual VA] of a February 2015 VA knee examination which noted a diagnosis of degenerative arthritis in both knees based on x-ray findings, as well as a February 2016 private treatment record which noted an impression of some chondromalacia patella in the right knee.

Because service connection for a right knee disability was previously denied on the basis that there was no evidence that she had a current right knee disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current right knee disability.  The aforementioned evidence suggests that she has had a right knee disability during the pendency of the instant claim.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Right Ankle Disability

Initially, an October 2002 Board decision denied the Veteran service connection for a right ankle disability essentially on the basis that there was no evidence that she had a current right ankle disability.  The October 2002 Board decision is final.  See 38 U.S.C.A. § 7104.

Thereafter, a March 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a right ankle disability.  The Veteran was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes a February 2016 private treatment record which noted right ankle pain and discomfort "from over compensating" from her left ankle.

Because service connection for a right ankle disability was previously denied on the basis that there was no evidence that she had a current right ankle disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current right ankle disability.  The aforementioned evidence suggests that she has had a right ankle disability during the pendency of the instant claim.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for Bilateral Pes Planus

Initially, an October 2002 Board decision denied the Veteran service connection for bilateral pes planus essentially on the basis that there was no evidence that her preexisting bilateral pes planus had been aggravated during her active service.  The October 2002 Board decision is final.  See 38 U.S.C.A. § 7104.

Thereafter, a May 2009 Board decision determined that new and material evidence had not been received to reopen the claim of service connection for bilateral pes planus.  The May 2009 Board decision is final.  See id.

Evidence received since the May 2009 Board decision includes the Veteran's September 2016 hearing testimony, during which she testified that she first started having problems with her flatfeet while on active duty in 1998 and 1999.

Because service connection for bilateral pes planus was previously denied on the basis that there was no evidence that the Veteran's preexisting bilateral pes planus had been aggravated during her active service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's preexisting bilateral pes planus had been aggravated during her active service.  The aforementioned evidence suggests that her preexisting bilateral pes planus may have been aggravated during her active service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for Sinusitis

Initially, a December 2007 Board decision denied the Veteran service connection for sinusitis essentially on the basis that there was no evidence that her current sinusitis was incurred in or related to her active service.  The December 2007 Board decision is final.  See 38 U.S.C.A. § 7104.

Thereafter, a March 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for sinusitis.  The Veteran was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes the Veteran's September 2016 hearing testimony, during which she testified that she has had continuous symptoms of sinusitis ever since her active military service.

Because service connection for sinusitis was previously denied on the basis that there was no evidence that the Veteran's current sinusitis was incurred in or related to her active service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's current sinusitis was incurred in or related to her active service.  The aforementioned evidence suggests that her current sinusitis may have been incurred in or related to her active service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for sinusitis may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for Amenorrhea

Initially, an August 2004 rating decision denied the Veteran service connection for amenorrhea essentially on the basis that there was no evidence that her current amenorrhea was incurred in or related to her active service.  After perfecting an appeal of that decision, she withdrew her appeal of that matter (on the record at a September 2007 hearing), and accordingly a December 2007 Board decision dismissed the matter.  The December 2007 Board decision is final.  See 38 U.S.C.A. § 7104.

Thereafter, a March 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for amenorrhea.  The Veteran was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes the Veteran's September 2016 hearing testimony, during which she testified that she has had continuous symptoms of amenorrhea ever since her active military service (and that she underwent a hysterectomy in August 2010).

Because service connection for amenorrhea was previously denied on the basis that there was no evidence that the Veteran's current amenorrhea was incurred in or related to her active service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's current amenorrhea was incurred in or related to her active service.  The aforementioned evidence suggests that her current amenorrhea may have been incurred in or related to her active service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for amenorrhea, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for amenorrhea may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Gastrointestinal Disability

Initially, a February 2005 rating decision denied the Veteran service connection for a gastrointestinal disability essentially on the basis that there was no evidence that she had a current gastrointestinal disability.  She was furnished notice of that determination and of her appellate rights, and the February 2005 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Thereafter, a March 2010 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a gastrointestinal disability.  The Veteran was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the March 2010 rating decision includes a November 2010 VA treatment record which noted a diagnosis of GERD, as well as a February 2012 private treatment record which noted mild chronic gastritis (revealed by stomach biopsies) and an increase in the number of mucosal mast cells which can release histamine that can cause diarrhea (revealed by colon biopsies).

Because service connection for a gastrointestinal disability was previously denied on the basis that there was no evidence that the Veteran had a current gastrointestinal disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current gastrointestinal disability.  The aforementioned evidence suggests that she has had a gastrointestinal disability during the pendency of the instant claim.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for Hemorrhoids

A March 2010 rating decision denied the Veteran service connection for hemorrhoids essentially on the basis that there was no evidence that her current hemorrhoids were incurred in or related to her active service.  She was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes the Veteran's September 2016 hearing testimony, during which she testified that she has had continuous symptoms of hemorrhoids ever since her active military service.

Because service connection for hemorrhoids was previously denied on the basis that there was no evidence that her current hemorrhoids were incurred in or related to her active service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's current hemorrhoids were incurred in or related to her active service.  The aforementioned evidence suggests that her current hemorrhoids may have been incurred in or related to her active service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for hemorrhoids, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for hemorrhoids may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Headache Disability

A March 2010 rating decision denied the Veteran service connection for a headache disability essentially on the basis that there was no evidence that she had a current headache disability that was incurred in or related to her active service.  She was furnished notice of that determination and of her appellate rights, and the March 2010 rating decision became final when she did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2010 rating decision includes the report of a June 2015 VA fibromyalgia examination which noted that the Veteran currently has findings, signs, or symptoms attributable to fibromyalgia "including headache" [and the instant decision grants service connection for fibromyalgia], as well as her September 2016 hearing testimony, during which she testified that she has had continuous headaches ever since her active military service.

Because service connection for a headache disability was previously denied on the basis that there was no evidence that she had a current headache disability that was incurred in or related to her active service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current headache disability that was incurred in or related to her active service.  The aforementioned evidence suggests that she may have a current headache disability related to her active service or to a service-connected disability.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. § 5108.

Service Connection Claims

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Knee Disability

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

In this case, the Veteran reports that she has suffered from a right knee disability ever since an injury during her active military service and continuously to the present time.

The Veteran's service treatment records note that in March 1999, she was given a physical profile for her knees (and for ankle pain).

Approximately two months after her service discharge, at a June 1999 VA orthopedic examination, the Veteran reported occasional pain in her right knee, but the examination of her right knee was normal at that time.  A subsequent VA orthopedic examination in July 2001 did not reveal any "objective identifiable pathology" to explain her right knee discomfort, but the VA examiner opined that it was "as likely as not that symptoms of pain are associated with the added weightbearing responsibility of the right lower extremity secondary to [her] service connected left ankle and left knee."  Thereafter, she continued to report right knee pain to VA treatment providers.  At a February 2015 VA knee examination [located in Virtual VA], she was diagnosed with degenerative arthritis in both knees based on x-ray findings.  A February 2016 private treatment record also noted an impression of some chondromalacia patella in the right knee.

At her September 2016 hearing, the Veteran testified that she has had continuous symptoms of a right knee disability ever since her injury during active military service and that the problems with her left side (such as shifted gait) may have worsened such symptoms.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a right knee disability ever since her active service.  See 38 C.F.R. § 3.303(b).  Her competent and credible lay statements with regard to suffering in-service right knee injury are supported by, as well as consistent with, the findings in her service treatment records (which include documentation that she was given a physical profile for her knees in March 1999).  The medical evidence of record documents that, since her active military service, she has been treated for right knee pain, and she has been diagnosed with right knee degenerative arthritis and chondromalacia patella during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing right knee pain ever since her active military service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current right knee disability and the injury she suffered during her military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed right knee degenerative arthritis and chondromalacia patella began in service and have persisted since that time.  Accordingly, service connection for a right knee disability, diagnosed as right knee degenerative arthritis and chondromalacia patella, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a right knee disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for Fibromyalgia

In this case, the Veteran reports that she has suffered from fibromyalgia symptoms ever since her active military service and continuously to the present time.

The Veteran's service treatment records do not note any reports, findings, diagnosis, or treatment of fibromyalgia specifically, but such records do note documentation of her in-service left tibia and fibula fractures in July 1998 as well as pain in her joints (including in her knees, ankles, and feet).
Post-service, at a June 2015 fibromyalgia examination, the VA examiner diagnosed the Veteran with fibromyalgia, noting that she currently had findings, signs, or symptoms attributable to fibromyalgia which included widespread musculoskeletal pain, stiffness, muscle weakness (in the legs), sleep disturbances, paresthesias, headache, depression, anxiety, and irritable bowel symptoms.  The VA examiner opined: "[The] Veteran's clinical findings are consistent with a diagnosis of Fibromyalgia.  [The] Veteran's Fibromyalgia is at least as likely as incurred in service."

At her September 2016 hearing, the Veteran testified that she has had continuous symptoms of fibromyalgia ever since her active military service, and in particular since her July 1998 in-service left leg injury.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from fibromyalgia ever since her active service.  See 38 C.F.R. § 3.303(b).  Her competent and credible lay statements with regard to suffering in-service fibromyalgia symptoms are supported by, as well as consistent with, the findings in her service treatment records (which include documentation of her in-service left tibia and fibula fractures in July 1998 as well as pain in her knees, ankles, and feet).  The medical evidence of record documents that, since her active military service, she has exhibited symptoms of fibromyalgia (including muscle pain and stiffness, sleep disturbances, paresthesias, headache, depression, anxiety, and irritable bowel symptoms), and she was diagnosed with fibromyalgia during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the June 2015 VA fibromyalgia examiner - which the Board finds no reason to question, because such opinion is supported by the medical evidence of record) supports finding a causal link between the Veteran's current fibromyalgia and the symptoms she suffered during her active service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's current fibromyalgia began in service and has persisted since that time.  Accordingly, service connection for fibromyalgia is warranted.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran states that she currently suffers from PTSD as a result of stressors during her military service, to include her fall in July 1998 (which resulted in her left tibia and fibula fractures) and her reports of being sexually assaulted by her first sergeant while undergoing hospital rehabilitation for her left leg injuries during her active service.  She states that she continues to have psychiatric symptoms (including nightmares and flashbacks) as a result of these in-service stressor events.
The Veteran's service treatment records document that she fell off an obstacle course wall in July 1998 and sustained a fracture of her left tibia and fibula, and was hospitalized for rehabilitation from the date of her injury until August 1998 (nearly one month).  While hospitalized in August 1998, a psychiatry consultation was ordered "because of her noncompliance and pain control issues and multiple social history issues that had arisen during her [hospital] stay."  In an August 1998 in-service report, the psychiatrist noted that the Veteran was labile emotionally and had many issues at home (regarding her husband, children, and money), but that she was "resistant in talking about her current stressors."

Post-service, in an April 2009 VA treatment record, the Veteran was given an Axis I diagnosis of possible PTSD (along with dysthymic disorder).  At a December 2010 private psychiatric examination, she reported that "while on active duty she wanted to kill her commander because of hostility after she got injured in the exercise in the military."  A July 2012 VA hospital discharge summary included PTSD as one of her Axis I discharge diagnoses (along with OCD, major depressive disorder by history, and dysthymia by history).  On an April 2016 PTSD questionnaire, the Veteran described how she was sexually assaulted by her first sergeant while hospitalized during her in-service left leg rehabilitation in 1998.  In an August 2016 statement, the Veteran's mother described the Veteran's account of her military sexual trauma incidents in service while hospitalized.

On a September 2016 VA PTSD Disability Benefits Questionnaire (DBQ), a VA psychiatric nurse practitioner noted that the Veteran had a diagnosis of PTSD which "includes military sexual trauma."

At her September 2016 hearing, the Veteran testified with regard to her military sexual trauma by her first sergeant during her in-service hospitalization.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from PTSD ever since her active service.  See 38 C.F.R. § 3.303(b).  Her competent and credible lay statements with regard to suffering in-service sexual trauma are supported by, as well as consistent with, the findings in her service treatment records (which include documentation of a psychiatry consultation in August 1998 while hospitalized, ordered due in part to "multiple social history issues that had arisen during her [hospital] stay").  See 38 C.F.R. § 3.304(f)(5).  In addition, her consistent reports of ongoing psychiatric symptoms ever since her in-service trauma are considered forthright and credible.  The medical evidence of record documents that, since her active military service, she has exhibited symptoms of PTSD (including nightmares and flashbacks), and she was diagnosed with PTSD during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the VA psychiatric nurse practitioner on the September 2016 PTSD DBQ - which the Board finds no reason to question, because such opinion is supported by the medical evidence of record) supports finding a causal link between the Veteran's current PTSD and the stressor events she endured during her military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's current PTSD began in service and has persisted since that time.  Accordingly, service connection for PTSD is warranted.

Service Connection for Obesity

In this case, the Veteran states that her current obesity is secondary to her service-connected disabilities, to include as a result of pain medications and limited mobility due to her physical service-connected disabilities, and as a result of psychiatric medications due to her mental service-connected disabilities.

"Obesity" is defined as an increase in body weight beyond the limitation of skeletal and physical requirements, as the result of an excessive accumulation of fat in the body.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).
Particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability subject to service connection.  See 38 U.S.C.A. § 1110.

Because obesity is not a disability for VA compensation purposes, service connection for obesity cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

[The Board notes that, in accordance with VAOPGCPREC 1-2017, VA may consider an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for a service-connected disability IF obesity resulting from that service-connected disability is found to produce any impairment beyond that contemplated by the applicable rating criteria.  Such consideration is further discussed in the Remand section below.]

TDIU Rating Claim

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).
In this case, the Veteran states that her service-connected disabilities (including adjustment disorder with mixed anxiety and depressive features, currently rated 70 percent) preclude her from obtaining and maintaining substantially gainful employment.

The record reflects that the Veteran's highest level of education is four years of college.  Her employment experience consisted of working most recently as a clerk with the United States Postal Service (USPS) for approximately 10 years, until March 2010 (when she applied for disability retirement).

In a March 2011 letter from the Office of Personnel Management (OPM), the Veteran was informed that her application for disability retirement had been approved.  The letter also stated: "In reviewing your medical records we have found you to be disabled for your position as a Mail Processor due to arthritis and depression."

The record reflects that the Veteran was awarded disability benefits by the Social Security Administration (SSA) in a March 2013 decision.  Such decision noted that she had not engaged in substantial gainful activity since March 2010; that she had the following severe impairments: left ankle fusion, lumbar spondylosis, obesity, chronic pain, PTSD, OCD, and anxiety; and that she was unable to perform any past relevant work and that the demands of her past relevant work exceed her residual functional capacity.

In July 2016, a VA nurse practitioner and a VA medical doctor each completed a Physician's Certification form.  Both providers noted "yes" to the question of whether the Veteran has an impairment that prevents her from engaging in any substantial gainful activity in any field of work, with the disabling conditions noted to be persistent depressive disorder (dysthymia) and PTSD.

At her September 2016 hearing, the Veteran testified that her service-connected disabilities (both mental and physical) prevented her from working.
The Veteran meets the schedular percentage requirements for a TDIU rating, because her service-connected adjustment disorder with mixed anxiety and depressive features is currently rated 70 percent (i.e., she has a single service-connected disability ratable at 60 percent or more (see 38 C.F.R. § 4.16(a)).  Furthermore, the evidence of record reasonably shows that her service-connected adjustment disorder precludes her from obtaining and maintaining substantially gainful employment consistent with her work history and education.  Medical professionals (in particular, the VA nurse practitioner and VA medical doctor in July 2016) have persuasively described the limiting effects of the Veteran's service-connected adjustment disorder on her ability to work.  Accordingly, a TDIU rating is warranted.

[The Board notes that the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) at this time.  Although the current decision grants a TDIU rating due to her service-connected adjustment disorder (which satisfies the requirement of a single disability rated as 100 percent), such disability is service-connected on a secondary basis to her left tibia and fibula fractures, and her other service-connected disabilities which are separate and distinct (i.e., not related to her left tibia and fibula fractures) do not meet the 60 percent combined rating required for SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).]


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

On de novo review, service connection for a right knee disability, diagnosed as right knee degenerative arthritis and chondromalacia patella, is granted.

The appeal to reopen a claim of service connection for a right ankle disability is granted.

The appeal to reopen a claim of service connection for bilateral pes planus is granted.

The appeal to reopen a claim of service connection for sinusitis is granted.

The appeal to reopen a claim of service connection for amenorrhea is granted.

The appeal to reopen a claim of service connection for a gastrointestinal disability is granted.

The appeal to reopen a claim of service connection for hemorrhoids is granted.

The appeal to reopen a claim of service connection for a headache disability is granted.

Service connection for fibromyalgia is granted.

Service connection for PTSD is granted.

Service connection for obesity is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a right ankle disability (on de novo review), service connection for bilateral pes planus (on de novo review), service connection for sinusitis (on de novo review), service connection for amenorrhea (on de novo review), service connection for a gastrointestinal disability (on de novo review), service connection for hemorrhoids (on de novo review), service connection for a headache disability (on de novo review), service connection for a sleep disability, service connection for OCD, service connection for facial acne, service connection for a bladder disability, service connection for anemia, service connection for a heart disability, service connection for left foot calluses, service connection for bilateral plantar fasciitis, an increased rating for adjustment disorder with mixed anxiety and depressive features, an increased rating for low back syndrome, an increased rating for left lower extremity sciatic radiculopathy, an increased rating for left hip trochanteric bursitis, an increased rating for left iliac crest scar, and a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a hysterectomy in August 2010.

Service Connection Claims

The Veteran states that she currently has a right ankle disability, bilateral pes planus, sinusitis, amenorrhea, a gastrointestinal disability, hemorrhoids, a headache disability, a sleep disability, OCD, facial acne, a bladder disability, anemia, a heart disability, left foot calluses, and bilateral plantar fasciitis which are all related to her active service (and/or are secondary to service-connected disabilities, in the case of her claimed right ankle disability, gastrointestinal disability, headache disability, sleep disability, OCD, facial acne, heart disability, left foot calluses, and bilateral plantar fasciitis).

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for pertinent examinations to ascertain the likely cause of each of her claimed disabilities.

Increased Rating Claims

The evidence of record indicates that the Veteran's service-connected adjustment disorder with mixed anxiety and depressive features, low back syndrome, left lower extremity sciatic radiculopathy, left hip trochanteric bursitis, and left iliac crest scar have worsened since she was last afforded VA examinations for these disabilities (all in 2015).  Specifically, at her September 2016 hearing, she testified with regard to her worsened symptoms.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for contemporaneous examinations to assess these disabilities.

Temporary Total Rating Claim

The Veteran states that she had to undergo a hysterectomy in August 2010 due in part to her claimed amenorrhea and that she should be entitled to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a period of time following such surgery.  She also states that she developed a bladder disability as a result of her August 2010 hysterectomy.

At present, the Veteran is not service-connected for any residuals of her August 2010 hysterectomy.  [As noted in the Introduction, a claim of entitlement to compensation for residuals of hysterectomy under 38 U.S.C.A. § 1151 was denied in a February 2014 rating decision, and a new claim for this matter which was raised by the Veteran in June 2015 is being referred to the AOJ for appropriate action.]

The Board notes that the Veteran's temporary total rating claim is inextricably intertwined with other pertinent claims being remanded (specifically, her claims of service connection for amenorrhea and for a bladder disability).  Therefore, appellate consideration of the temporary total rating claim must be deferred pending resolution of the other pertinent claims being remanded.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for her claimed disabilities (which remain on appeal) during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records herself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for orthopedic, psychiatric, and ALL other appropriate examinations of the Veteran to ascertain the likely cause of her claimed right ankle disability, bilateral pes planus, sinusitis, amenorrhea, gastrointestinal disability, hemorrhoids, headache disability, sleep disability, OCD, facial acne, bladder disability, anemia, heart disability, left foot calluses, and bilateral plantar fasciitis, and to ascertain the severity of her service-connected adjustment disorder with mixed anxiety and depressive features, low back syndrome, left lower extremity sciatic radiculopathy, left hip trochanteric bursitis, and left iliac crest scar.  The Veteran's entire record must be reviewed by the examiners in conjunction with the examinations.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For the claimed right ankle disability gastrointestinal disability, headache disability, sleep disability, bladder disability, and heart disability: Please identify (by diagnosis) each disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed disability.  Specifically:

(i) Is it at least as likely as not (defined as a 50% or better probability) that any identified right ankle disability, sinusitis, amenorrhea, gastrointestinal disability, hemorrhoids, headache disability, sleep disability, OCD, facial acne, bladder disability, anemia, heart disability, left foot calluses, and bilateral plantar fasciitis was/were incurred in, related to, or caused by any incident of the Veteran's military service; OR

(ii) Is it at least as likely as not (defined as a 50% or better probability) that any identified right ankle disability, gastrointestinal disability, headache disability, sleep disability, OCD, facial acne, heart disability, left foot calluses, and bilateral plantar fasciitis was/were caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by any of her service-connected disabilities?  (Aggravation means the disability increased in severity beyond its natural progression.)

c. For bilateral pes planus (which was noted on the Veteran's December 1997 service enlistment examination): Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's preexisting bilateral pes planus underwent a permanent (as opposed to temporary) increase in severity during her active service?  IF YES, is it clear and undebatable that this increase in severity during her active service was due to the natural progress of the disease?

d. For adjustment disorder with mixed anxiety and depressive features, low back syndrome, left lower extremity sciatic radiculopathy, left hip trochanteric bursitis, and left iliac crest scar:

(i) Please describe all symptoms and manifestations of these disabilities (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(ii) Please specifically comment on the overall impact these disabilities each have on occupational and daily activity functioning.

(iii) Please specifically comment on whether OBESITY results from any of these disabilities, and whether such obesity produces any impairment beyond that contemplated by the applicable rating criteria.

e. For low back syndrome and left hip trochanteric bursitis:

(i) Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing AND (if possible) with range of motion measurements of the opposite undamaged joint (for the hip).  The examiner(s) should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

(ii) If the Veteran is not experiencing a flare-up at the time of the examination, the examiner(s) should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups, and the examiner(s) should provide an opinion based on that information.

The examiners must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

A detailed explanation (rationale) is requested for ALL opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development sought is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a right ankle disability (on de novo review), service connection for bilateral pes planus (on de novo review), service connection for sinusitis (on de novo review), service connection for amenorrhea (on de novo review), service connection for a gastrointestinal disability (on de novo review), service connection for hemorrhoids (on de novo review), service connection for a headache disability (on de novo review), service connection for a sleep disability, service connection for OCD, service connection for facial acne, service connection for a bladder disability, service connection for anemia, service connection for a heart disability, service connection for left foot calluses, service connection for bilateral plantar fasciitis, an increased rating for adjustment disorder with mixed anxiety and depressive features, an increased rating for low back syndrome, an increased rating for left lower extremity sciatic radiculopathy, an increased rating for left hip trochanteric bursitis, and an increased rating for left iliac crest scar, followed by adjudication of the temporary total rating claim (after any further development indicated and in light of the determinations made on the other pertinent issues).  

If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and her representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


